Citation Nr: 1803783	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  12-00 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for the residuals from a stroke, to include as secondary to service-connected disabilities.

3.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney
WITNESSES AT HEARING ON APPEAL

Veteran and Son


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to June 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran had a hearing before the undersigned in March 2016 and the transcript is of record.

These matters were previously before the Board in June 2016 and were remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran's hypertension is secondary to his service-connected PTSD.

2.  The Veteran's residuals from a stroke were proximately due to or caused by the Veteran's hypertension.

3.  During the entire period on appeal the Veteran's service-connected PTSD manifested symptoms resulting in severe anxiety, anger, depression, interrupted sleep, nightmares, isolation, hallucinations, paranoia, hypervigilance, isolated thoughts of self-harm and harm to others, and an inability to establish and maintain effective work and social relationships.

4.  During the period on appeal the Veteran's service-connected bilateral hearing loss was manifested by no more than auditory acuity level I in the left and right ear.

5.  The Veteran was precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, to include as secondary to service connected disabilities have been met.  38 U.S.C. §§ 1110, 1111, (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

2.  The criteria for service connection for residuals of a stroke, to include as secondary to service connected disabilities have been met.  38 U.S.C. §§ 1110, 1111, (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

3.  During the entire period on appeal the criteria for a 70 percent evaluation for PTSD, but no higher, have been met.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2017).

4.  During the period on appeal the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 4.85, 4.86, DC 6100 (2017).

5.  The criteria for entitlement to a TDIU have been met.  38 U.S.C. Â§Â§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection 

A.  Hypertension

The Veteran contends that his hypertension is caused or aggravated by his service-connected PTSD.

Secondary service connection will be granted if a disability is proximately due to or the result of a service-connected disease or injury or aggravated by a service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310(a)-(b).  With respect to aggravation, "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected." 38 C.F.R. § 3.310(b). 

The question for the Board is whether the Veteran's currently diagnosed hypertension is caused or aggravated by his service-connected disabilities.

The Board finds that the competent, credible, and probative evidence establishes that the Veteran's hypertension is aggravated by the Veteran's service-connected PTSD. 

In June 2017 the Veteran underwent a VA examination regarding his claimed hypertension.  The examination results indicated that the Veteran had been diagnosed with hypertension first in April 2001, confirmed by blood pressure readings taken two or more times on at least three different days.  The VA examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's diagnosed hypertension was proximately due to or the result of the Veteran's service-connected PTSD.  As rationale the examiner cited the Veteran's extensive history of alcohol, caffeine, tobacco, and substance use as the likely combined cause of his hypertension.

However, the VA examiner also provided an opinion as to the question of aggravation of the Veteran's hypertension by his service-connected PTSD.  While the VA examiner indicated that PTSD does not cause high blood pressure by itself, he also indicated that "agitation, anger and anxiety can aggravate hypertension beyond its natural progression for periods of time."  The VA examiner did add that the "Veteran's unhealthy personal habits" could also contribute to aggravation but did not opine whether this was more or less likely to aggravate the Veteran's hypertension.  Instead, the VA examiner opined that "it is at least as likely as not that the Veteran's hypertension was aggravated beyond [the] natural progression by agitation, anger and/or anxiety, symptoms of PTSD."  The VA examiner went further to provide that the baseline for the Veteran's hypertension was "normal blood pressure" and that "during periods of agitation, anger, anxiety...blood pressure is found to be elevated."  This led the VA examiner to conclude that the current severity of the Veteran's hypertension is greater than the baseline and that the Veteran's hypertension was at least as likely as not aggravated beyond its natural progression by service-connected PTSD symptoms.

While the examiner characterized the extent of aggravation of the Veteran's hypertension as "beyond its natural progression," under 38 C.F.R. § 3.310(b), any increase in severity will be service connected.   That standard has been met here.  

Therefore, the preponderance of the evidence establishes that the service-connection is warranted for the Veteran's hypertension.

B.  Stroke Residuals 

At issue is whether the Veteran's current residuals of a stroke, diagnosed as left-sided weakness, are caused or aggravated by his service-connected disabilities.

The Board finds that the competent, credible, and probative evidence establishes that the Veteran's residuals of a stroke are caused by or proximately due to his hypertension, which as stated above is considered to be service-connected.

In June 2017 the Veteran underwent a VA examination regarding his claimed residuals of a stroke.  The VA examiner found that the Veteran did have a stroke in approximately 2007.  The residuals of this stroke manifested with muscle weakness in the upper and lower extremities on the left (minor) side of his body and the face, which the examiner attributed to the Veteran's previous stroke.  

The VA examiner further noted that hypertension "is the most common cause of cerebrovascular accident (stroke)."  The VA examiner then rendered the opinion that "it is at least as likely as not that the Veteran's [stroke] was proximately due to or caused by hypertension."  Thus, a VA examiner has attributed the Veteran's stroke to his, now service-connected, hypertension, and has stated that the Veteran's identified left side muscle weakness is the result of that stroke.  Therefore, it follows that the Veteran's current residuals of his stroke are caused by or proximately due to his now service-connected hypertension. 

II.  Higher Evaluations

Disability evaluations are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.

A.  PTSD

The Veteran's PTSD is evaluated under DC 9411.  The General Rating Formula for Mental Disorders (General Rating Formula) provides that a 50 percent evaluation for PTSD is warranted by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation for PTSD is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities: speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation for PTSD is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  All ratings in the General Rating Formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id. at 117. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Without those factors, however, differentiating a 30 percent evaluation from a 50 percent evaluation would be difficult.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  See also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004). 

Based on a thorough review of the evidence, the Board finds the preponderance of the evidence supports an increased evaluation for PTSD to 70 percent, but no higher, for the period on appeal.

From August 2009 to October 2009 the Veteran regularly attended the Seeking Safety Group meetings regarding methods to reduce and deal with PTSD symptoms.

September and October 2009 VA medical records indicate that the Veteran did not exhibit suicidal or homicidal ideations.  The October 2009 records also indicate that the Veteran's physical appearance and mood appeared "good," affect was slightly reserved, there were no hallucinations or delusions and that insight and judgement were "good."  Further VA medical records from October 2009 provided that the Veteran experienced nightmares of military trauma two to three times per week.

October 2009 VA treatment records include a mental health master treatment plan addressing, in part, the Veteran's service-connected PTSD symptoms.  The Veteran was assigned a GAF score of 50.  The Veteran's PTSD symptoms were characterized as recurrent nightmares, intrusive thoughts and memories, survival guilt, grief, depression, anger, anxiety, hyper-vigilance, social isolation and alienation, exaggerated startle response, difficulties in crowds, susceptibility with loud noises, and difficulty with relationships.

A November 2009 VA mental health note indicated that the Veteran attended an outing with staff support designed to increase socialization skills for Veteran's with PTSD.  The Veteran engaged in activities including eating in a restaurant and going to a movie.  The Veteran reported that the trip was a positive experience for him and that he enjoyed it.  There was no evidence to suggest that the Veteran was a danger to himself or others.  The VA recreational therapist overseeing the Veteran's participation in the event further reported that there were no visible PTSD symptoms observed during the activities.

An additional November 2009 activity involved the Veteran visiting Washington, D.C. war memorials.  This trip was reported to involve large crowds, eating at several restaurants, and interaction with staff members at each location.  The Veteran's supervising psychologist reported that the Veteran presented with no problems and remarked that the Veteran felt the trip was a "positive and healing experience."  There was no evidence that the Veteran was a danger to himself or others.

A December 2009 VA discharge summary regarding inpatient treatment from the Salisbury VA Medical Center (VAMC) PTSD Unit indicated that the Veteran completed a six week inpatient stay and was involved in intensive and comprehensive treatment for PTSD.  The Veteran was monitored for dangerousness to himself and/or others.  At the time of admission, in October 2009, the Veteran's mental status was described as "significant for slightly reserve affect" however there was no suicidal ideation.  After completion of the six week program the Veteran reported in an individual meeting that he "was about the same compared to admission."  At the time of the December 2009 closing ceremony of the program the Veteran did not express any suicidal ideation.  

The Veteran underwent a December 2009 VA examination regarding his service-connected PTSD.  The Veteran reported that his "bad dreams" had increased to two or three a week and that he had difficulty falling asleep every night.  The Veteran also reported that he was more nervous and could not watch the news, but his temper was better.  Finally the Veteran reported that he was anxious  all the time, easily startled, hypervigilant, and uncomfortable in crowds which he avoids.  The Veteran's mental status was reported as alert and cooperative with no loosened associations or flight of ideas or impairment of the thought processes or communication.  The Veteran's mood was described as calm with an appropriate affect.  There were no identified suicidal or homicidal ideations or intents, no delusions, hallucinations, ideas of reference, or suspiciousness.  It was also noted that his memory, both remote and recent, appeared adequate as well as insight, judgement and intellectual capacity.  The VA examiner assigned a GAF score of 53 and characterized the Veteran's PTSD symptoms as moderate and persistent and resulting in some impairment of social functioning.

January 2010 VA treatment records include a psychiatry note indicating that the Veteran felt "all right" denied problems or side effects from medication.  The Veteran was sleeping better, although he reported that he still had his nightmares he was now sleeping through them.  The Veteran did not present with any symptoms of mania, delusions, hopelessness, and no suicidal or homicidal ideations.  

From January 2010 through March 2010 the Veteran regularly attended a variety of VA group therapy sessions.  At no time did he express suicidal or homicidal ideations.

March 2010 VA treatment records include a psychiatry note indicating that the Veteran reported having some good and bad days.  There were no symptoms of mania, delusions, or hopelessness, and there was no apparent disorder of though content, hallucinations, or suicidal or homicidal ideations.  The Veteran's affect was appropriate and his insight and judgement were unimpaired.

In May 2010 the RO issued a rating decision that assigned the Veteran a temporary 100 percent disability rating during his time in the impatient treatment program.  The previous PTSD evaluation of 50 percent was returned effective January 2010.

October 2011 VA treatment records include a psychiatry note indicating that the Veteran was alert, fully oriented, very well and neatly dressed with good grooming and hygiene.  Speech was normal and the Veteran had no apparent thought disorder or hallucinations.  Suicidal and homicidal ideations were denied and the Veteran did not have any apparent problems in his affect, insight, or judgement.

A January 2012 suicide risk assessment was negative for any suicidal ideations.  A March 2012 VA mental health treatment plan review indicated that the Veteran had been off his medication for an undetermined period time.  The Veteran had a somewhat disheveled appearance but good hygiene, was described as passive aggressive, had an impoverished speech, but no apparent disorder of though content or form, no hallucinations, and denied suicidal and homicidal ideation.  A suicide and depression screening were both conducted and yielded negative results. 

January 2013 VA treatment records include a mental health note and mental status examination.  The Veteran had an appropriate appearance, normal speech, no paranoia or delusions, coherent and goal oriented though processes, no mood issues, with no evidence of hallucinations.  The Veteran denied homicidal or suicidal ideations.  A GAF score of 58 was assigned.

In April 2013 the Veteran testified before a Decision Review Officer regarding the nature and severity of his service-connected PTSD.  In response to a question from his attorney the Veteran stated that his symptoms had not improved since the December 2009 VA examination.  Specifically the Veteran cited his dislike of driving in public and a fear of walking into stores to shop.  The Veteran stated that he was uncomfortable in the room in which the hearing was taking place.  In response to questions about the status of his nightmares and sleep habits the Veteran testified that his sleep was disrupted by nightmares on a nightly basis if he did not take trazadone.  When taking trazadone as a sleep aid the Veteran appeared to allow him to sleep through his nightmares.  The Veteran also testified that any loud or sudden noise will cause him to react in fear, to include fireworks, car horns, the telephone or a knock at the door, and that being amongst crowds causes anxiety and paranoia.  Regarding his experience with panic attacks the Veteran provided that he would experience an attack "every week or two, at least" but that the severity of the attack would vary, indicating that sometimes they were debilitating.  The Veteran was unsure of whether he experienced depression but did acknowledge that he would have sporadic crying for no reason.  The Veteran denied any issues with his temper, violence, or impulsive behavior.  When questioned about homicidal and suicidal ideations the Veteran indicated that there were people he would like to hurt but that he would never act on the feelings, similarly the Veteran endorsed thoughts of suicide sporadically, sometimes daily if he was having a bad week, but would not act on those feelings.  The Veteran also claimed to have used the VA suicide hotline but that he never felt he could convey to the VA his true feelings because he was scared of the repercussions.  Concerning his memory the Veteran testified that he had some difficulties with short term memory, the Veteran also testified that he was concerned with the security of his home and would double check to make sure things are locked and secure. 

In November 2013 the Veteran received a fully favorable decision from the Social Security Administration (SSA) indicating that the Veteran was considered disabled due to, in part, his service-connected PTSD, which SSA characterized as severe. 

In January 2014 the Veteran underwent a private mental status examination administered by J.A., a licensed clinical psychologist.  The private examiner indicated that the Veteran's VA treatment records were reviewed as part of the examination.  The Veteran provided that he had three previous marriages all of which ended in divorce that the Veteran attributed to his mental condition.  The Veteran described himself as a loner who experienced daily panic attacks, which he indicated he had been having for "a long time."  The Veteran characterized his PTSD symptoms as moderate to severe. 

According to the psychologist's report, the Veteran presented as alert but vague and digressive.  The Veteran's attitude was cooperative "most of the time but with a little passive aggressive foot dragging."  Concentration was described as fair, attention span was short, psychomotor activity was normal, speech patterns were generally coherent but somewhat digressive and tangential, affect was flat and diminished.  The Veteran reported wide mood swings and emotional lability.  Regarding symptoms of depression the examiner opined that the Veteran's description of depression symptoms was "so vague it cannot be diagnosed, and in any case it cannot be formally diagnosed."  Following the Veteran's separation he stated that he did feel like harming himself but never attempted and continues to feel that way.  When the examiner asked about the Veteran's intent regarding suicide the Veteran stated "I don't know, I can, nobody can stop it."  The Veteran also reported constant agitation and psychomotor pressure.  Regarding anxiety the Veteran characterized it as ongoing and "all the time, 30 years can't breathe, freaking out, wake up in the night, jump up every night."  The Veteran reported that he had assaulted others previously and while he did not have plans to harm anyone at the time he stated that there were "people [he] want[ed] to kill, plan it out all the time, a 24-hour job, got a death list."  The examiner provided that it was unclear whether the Veteran was going to act on this in the future but he denied it at the time.  The Veteran reported auditory hallucinations for the previous 30 years that would encourage him to "fight," although the examiner indicated that this may also be related to drug or alcohol abuse.  The Veteran also reported being in fear of his own thoughts.  The Veteran's interpersonal relationships were described as "unstable, stormy, and borderline with a paranoid, aggressive, touchy overlay."

In summary the private psychologist opined that the Veteran's anger, hallucinations, history of violence and other symptoms "clearly meet the 100 percent listing for PTSD."  The examiner further opined that the Veteran was "quite disturbed and has been for a long period of time and is certainly far in excess of his current 50 percent rating."

In March 2016 the Veteran testified before the undersigned VLJ.  The Veteran testified that his PTSD had gotten worse specifically with regard to his isolation and agitation with other people.  The Veteran's son also testified during the hearing, providing that it is a struggle to get the Veteran to go to the store or doctor and that the Veteran will only leave his home and property about 10 times a month.  When asked how he coped with being out, such as in the grocery store, the Veteran testified that he was "pretty good most of the time."  The Veteran's son further provided that the Veteran was susceptible to loud noise, giving the example of how a brief moment of loud music when a car is started will "shake" the Veteran for the entire duration of the car ride, even after the music has been turned off.  The hearing involved extensive testimony from the Veteran's son, expanding on the Veteran's answers to questions.  When asked about the effect of his PTSD symptoms on his relationships, the Veteran testified that the few friendships he does have are "all right" and "up and down."  The Veteran's son provided that these relationships go "up and down" a lot due to the Veteran's agitation.  He further provided that this anger and agitation deteriorated the Veteran's relationship with his other son and severed his relationship with his mother.  When asked about his experience with any anxiety attacks the Veteran said he experiences them but when asked about frequency he stated "I have no idea" and "several times a month."  The Veteran's son disputed that characterization, offering that he absolutely experienced these attacks "every other day, if not more."  The Veteran also reported hallucinations "sometimes."  The Veteran also indicated that he would become frustrated to the point of quitting during certain tasks and if he attempted to return to a task after quitting he could not do so.  With regard to his sleeping patterns the Veteran indicated that normal sleep was capped at four to five hours but goes as little as two hours.  The Veteran also talked about waking up sweating from nightmares. 

In June 2017 the Veteran underwent a VA examination for his service-connected PTSD.  The VA examiner characterized the Veteran's service-connected PTSD as manifesting with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The VA examiner did note that the Veteran's symptoms, their severity, and their impact could not be distinguished between the service-connected PTSD and alcohol disorder.  With regard to his current PTSD symptoms the Veteran indicated that he was not undergoing current mental health treatment, that his sleeping patterns varied but characterized a good night as four to five hours of sleep, that he experienced nightmares and "crazy thoughts" with nothing that makes sense in his head.  Other pertinent symptoms were described as a lack of appetite and significant weight loss of 40 to 50 pounds with a lack of motivation.  The Veteran reiterated his desire to isolate in his home and his imposed limitation of exposure to the public by making the fewest errand trips possible, which the Veteran indicated cause him anxiety.  The Veteran reportedly denied arousal symptoms when in public and did not elaborate on the factors contributing to his isolation.  The Veteran denied panic attacks and could not recall his last panic attack.  The VA examiner identified the Veteran's PTSD symptoms as anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The VA examiner additionally remarked that the Veteran denied significant arousal symptoms, described as hypervigilance, physical reactions, or irritability, while in public settings "despite his report of generalized anxiety while at his home."  

The Board finds that the Veteran's service-connected PTSD symptoms more closely approximate a disability rating of 70 percent.  38 C.F.R. § 4.130, DC 9411.

The Veteran's VA medical treatment and examinations of record indicate that the his PTSD symptoms manifest mainly with isolation, anxiety, disturbed sleep patterns, and difficulty with social and occupational relationships due to those symptoms.  However, as stated by the Veteran in his April 2013 DRO hearing, he does not feel comfortable expressing the true extent and nature of his PTSD symptomatology to VA medical personnel because of a fear that it will lead to him being institutionalized.  Review of the DRO Hearing transcript reveals symptoms not reflected in the Veteran's regular VA mental health treatment, to include paranoia, panic attacks of a varying degree of severity occurring on a weekly basis, some issues with short term memory, hypervigilance, and bouts of sporadic uncontrolled crying spells. 

While VA treatment records and examinations do not appear to reflect the criteria for a higher PTSD evaluation the Veteran's private January 2014 mental health examination does substantiate this claim.  The private psychologist noted that the Veteran experienced anger issues and wide mood swings with unpredictable outbursts.  The Veteran also expressed thoughts of both self-harm and harm to others but stated that he would not act on either, despite acknowledging that no one could stop him if he did.  A history of auditory hallucinations was endorsed for the first time by the Veteran.  The Veteran's characterizations of agitation, anxiety, and paranoia are far more severe in this examination than noted in the VA records as well.  The private psychologist's conclusion that the Veteran's was "quite severely disturbed" is highly probative in awarding an evaluation in excess of 50 percent. 

Testimony from the Veteran and his son at the March 2016 hearing before the undersigned further supports the theory that the Veteran likely is not conveying the true nature and severity of his PTSD symptoms to VA personnel.  When questioned about his symptoms and their impact the Veteran was consistent in providing answers that seemed to downplay his experience.  However, the Veteran's answers of "pretty good most of the time" and "up and down" to questions about his anxiety and mood were supplemented by extensive testimony from his son, also present at the hearing.  The Veteran's son often contradicted the Veteran's characterizations of his symptoms and provided that the Veteran experienced much more than he let on.  Specifically, the Veteran's son indicated that the Veteran experienced paranoia, severe startle response, episodes where he has to leave a public place, deterioration of family relationships, and panic attacks with a frequency of at least every other day.  The Veteran's son also testified in support of the Veteran's experience with auditory hallucinations, saying that he has walked in on his father talking as if to someone who is not there.  The Board finds the testimony of the Veteran's son to be both credible and probative of the Veteran's actual PTSD symptom severity.

Following the hearing the Board remanded to obtain a new examination for the Veteran's service-connected PTSD.  The results of this June 2017 VA examination are consistent with the previous VA examinations of record.  However, the Board finds that this is also consistent with the Veteran's tendency to withhold information regarding the severity and manifestations of his PTSD symptoms.  Therefore, the Board finds the private January 2014 mental examination and the Veteran's son's testimony from the March 2016 hearing before the undersigned to be highly probative of the severity of the Veteran's service-connected PTSD .  Affording the Veteran the benefit of the doubt the Board finds that his service-connected PTSD more closely approximates a disability rating of 70 percent.  38 C.F.R. § 4.130, DC 9411

The evidence of record does not reflect that the Veteran suffers from gross impairment in thought processes or communication, persistent delusions or hallucinations, or grossly inappropriate behavior.  The evidence also does not reflect that the Veteran is in persistent danger of hurting either himself or others.  The record also shows that the Veteran is capable of managing his own finances and caring for himself.  A review of the VA and private treatment records reveals only isolated incidents of the Veteran reporting suicidal ideation and that the Veteran has not experienced obsessional rituals which interfere with his routine activities.  The Veteran has almost always appeared to maintain good hygiene and has not demonstrated disorientation to time or place or any memory loss of significance, to include his own relatives or name.

Therefore, when considering the medical evidence as a whole, the Board finds that the Veteran's symptoms do not result in total occupational and social impairment. 

B.  Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss is more severe than is contemplated by the current ratings.  The Veteran's service-connected bilateral hearing loss is rated as noncompensable under 38 C.F.R. §§ 4.85, 4.86, DC 6100.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  Here, the Veteran's hearing loss meets this standard, thus both tables will be utilized.

A May 2008 VA audiology consultation indicate that the Veteran had mild to moderately-severe senoneurial hearing loss from the 2000 to 8000 Hertz level, with normal hearing to the 1000 Hertz level.  Results from an audiological examination in pure tone decibels were as follows:


500
1000
2000
3000
4000
R
15
15
35
45
55
L
15
15
30
40
60

Pure tone threshold averages were not specified for either ear.  Speech audiometry, Maryland CNC testing was not tested. 

VA treatment records from March 2009 indicate that the Veteran's hearing had not changed and was described as normal.  VA treatment records from October 2009 indicate the same assessment. 

In April 2010 the Veteran underwent a VA audiological examination.  Objective audiometric testing results demonstrated the following pure tone thresholds, in decibels:


500
1000
2000
3000
4000
R
15
25
40
45
55
L
20
20
35
40
65

The pure tone threshold average in the right ear was 41 and 40 in the left ear.  Maryland CNC testing indicated speech discrimination of 88 percent in the right ear and 92 percent in the left ear.  Under tables VI, VIA, and VII, an auditory acuity of II in the right ear and I in the left ear meets the criteria for a noncompensable rating.  The examiner also described the functional impact of the Veteran's bilateral hearing loss as moderate on his daily activity with difficulty in hearing.

At the Veteran's March 2016 hearing before the undersigned VLJ he testified that he felt his hearing "probably is worse than it was."  He testified that he had more difficulty with hearing in his right ear and that his hearing loss caused him significant trouble with the telephone, specifically when people with higher voices would call.  The Veteran's son provided further testimony that the Veteran must keep the television very loud and converses loudly with another Veteran friend who has hearing loss.  

In June 2017 the Veteran underwent a VA audiological examination.  Objective audiometric testing results demonstrated the following pure tone thresholds, in decibels:


500
1000
2000
3000
4000
R
20
20
60
55
55
L
15
30
45
55
65

The pure tone threshold average in the right ear was 48 and 49 in the left ear.  Maryland CNC testing indicated speech discrimination of 96 percent in the right ear and 96 percent in the left ear.  Under tables VI, VIA, and VII, an auditory acuity of II in the right ear and I in the left ear meets the criteria for a noncompensable rating.  The examiner also described the functional impact of the Veteran's bilateral hearing loss as moderate on his daily activity as manifesting with problems hearing and understanding conversation, requiring people to speak loudly to him. 

In this case, the Board finds that the requirements for a higher initial rating are not met based on the demonstrated levels of hearing impairment, emphasizing that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.

The discussion above reflects that the rating criteria are adequate for rating the Veteran's service-connected bilateral hearing loss.  The Veteran's hearing loss disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by hearing loss disabilities.  VA examinations have provided adequate descriptions of the functional effects of the Veteran's hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447, 455.  As stated above the Veteran's bilateral hearing loss requires him to keep his television at an excessive volume, engage in loud conversation, and he has problems hearing high pitch voices over the phone.  The Board finds that the rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria adequately contemplate the Veteran's symptomatology.

The Board has considered the Veteran's general contentions.  He is competent to report any symptoms that would require only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his bilateral hearing loss according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical examiners who examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which the Veteran's disability is evaluated.

III.  TDIU

The Veteran contends that his service-connected disabilities rendered him unemployable.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  For purposes of evaluating eligibility under 38 C.F.R. § 4.16(a), disabilities of one or both upper/lower extremities, including the bilateral factor, will be considered one disability.  38 C.F.R. § 4.16(a)(1).  Veterans unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Based on a thorough review of the evidence, the Board finds that the evidence supports a TDIU.

In the May 2016 remand the Board took jurisdiction of the claim for TDIU pursuant to the standard in Rice v. Shinseki, 22 Vet. App. 447 (2009).  At the time the Veteran's combined disability rating for service-connected disabilities was 60 percent, effective January 1, 2010; he did not meet the requirements for an award of TDIU on a schedular basis.

However, in light of the Board's decision to increase the Veteran's service-connected PTSD disability rating to 70 percent, throughout the appeal period, the Veteran is now eligible for consideration of a TDIU on a schedular basis.  38 C.F.R. § 4.16(a).  

Pursuant to the Board's prior remand directives the AOJ obtained records from SSA regarding a disability determination for the Veteran.  The SSA determination, issued in November 2013 was favorable to the Veteran, finding that he had been disabled and had not engaged in substantial gainful activity since December 1, 2011.  The SSA determination found that the Veteran's service-connected PTSD was a severe impairment that contributed to his overall disability.  The focus of the SSA determination was the limitations the Veteran had on his capacity for physical work, due in large part to residuals associated with his stroke, the residuals of which are now service-connected.  The Veteran's post-service work history is primarily skilled medium work as an electrician, which SSA determined that the Veteran was incapable of returning to because of his functional capacity.  Furthermore, the Veteran's acquired job skills from his work history were found to not transfer to another occupation because the Veteran's physical functional capacity would limit him to unskilled work.  SSA did find that the Veteran could have a capacity for sedentary unskilled work but noted that this would have to be limited to simple routine tasks.  The Board finds the determination made by SSA to be highly probative of the Veteran's ability to obtain and maintain substantially gainful employment.

The Board further finds that the Veteran's service-connected PTSD symptoms, described in detail above, manifest to a degree that would render him incapable of successfully obtaining and maintaining substantially gainful employment in even a limited sedentary capacity.  The Veteran's anxiety and paranoia in particular would more likely than not prevent the Veteran from leaving his home for any part time or regular employment in a public place.  

In light of the foregoing, the Board finds that a TDIU is warranted.


ORDER

Entitlement to service connection for hypertension as secondary to service-connected PTSD is granted.

Entitlement to service connection for residuals of a stroke as secondary to service-connected hypertension is granted. 

Entitlement to an evaluation of 70 percent is granted for PTSD throughout the appeal, subject to the laws and regulations governing the payment of monetary benefits,.

Entitlement to an initial compensable evaluation for the Veteran's service-connected bilateral hearing loss is denied.

Entitlement to a TDIU is granted.




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


